          Case 3:21-cr-00014-RS Document 27 Filed 03/25/21 Page 1 of 2



 1

 2

 3

 4                     IN THE UNITED STATES DISTRICT COURT
 5                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                           SAN FRANCISCO DIVISION
 7

 8

 9   UNITED STATES OF AMERICA,              Case No.: CR 21–0014 RS
10             Plaintiff,                   STIPULATION AND ORDER
                                            CONTINUING COURT
11        v.                                APPEARANCE
12   WENDELL RAPADA,
13             Defendant.
14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
              Case 3:21-cr-00014-RS Document 27 Filed 03/25/21 Page 2 of 2



 1         The matter in the above-captioned case is currently set for a change of plea on March 29,
 2   2021, at 1:00 p.m. However, new counsel for the defense is still coming up to speed on the
 3   case. Accordingly, the parties stipulate and jointly request that the appearance on March 29 be
 4   continued for change of plea to April 26, 2021, at 1:00 p.m. The parties further stipulate that
 5   time between March 29 and April 26 is excludable under the Speedy Trial Act for adequate
 6   preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv).
 7              IT IS SO STIPULATED.
 8
                       March 25, 2021                     STEPHANIE HINDS
 9                     Dated                              Acting United States Attorney
                                                          Northern District of California
10

11                                                                  /S
                                                          JASON KLEINWAKS
12                                                        Assistant United States Attorney

13

14
                       March 25, 2021                     GEOFFREY HANSEN
15                     Dated                              Acting Federal Public Defender
                                                          Northern District of California
16
                                                                    /S
17                                                        DANIEL P. BLANK
                                                          Assistant Federal Public Defender
18

19

20              IT IS SO ORDERED.
21
                   March 25, 2021
22                  Dated                                 RICHARD SEEBORG
                                                          Chief United States District
23
                                                          Judge
24

25

26

27

28
